Title: To Thomas Jefferson from Benjamin Clagett, 7 October 1808
From: Clagett, Benjamin
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltre. 7th. Octr 1808
                  
                  In June, Eighteen hundred and Six I addressed you a Letter covering some others, which at this time would very much benefit me to be in Possession of—therefore use the freedom now to ask the favor of their return; and am with respect 
                  Sir Your Very Obt Servt.
                  
                     Benja: Clagett 
                     
                  
               